653 P.2d 96 (1982)
LIBERTY MUTUAL INSURANCE COMPANY, Plaintiff-Appellant,
v.
GENERAL MOTORS CORPORATION, General Motors Acceptance Corporation, General Motors Overseas Distribution Corporation, Defendants-Appellees, and
Hawaiian Electric Company, Inc., Hawaiian Telephone Company, and City and County of Honolulu, Defendants.
No. 8354.
Supreme Court of Hawaii.
November 5, 1982.
Jeffrey Y. Higashi, Honolulu, Wayne M. Sakai, Honolulu, with him on the reply brief (Burke, Ashford, Sakai, McPheeters, Bordner & Gilardy, Honolulu, of counsel), for plaintiff-appellant.
Joseph Schneider, Honolulu (Conklin, Schneider & Love, Honolulu, of counsel), for defendants-appellees.
Before RICHARDSON, C.J., and LUM, NAKAMURA, PADGETT and HAYASHI, JJ.
PER CURIAM.
This is an appeal from a judgment in favor of the defendants in a suit between two joint tortfeasors where the plaintiff was found to be 52½% at fault and the defendants 47½% at fault. By entering judgment for the appellees, the court below held, in effect, that the Hawaii Comparative Negligence statute, § 663-31, HRS, governs this action and prevents appellant's recovery since its fault, under the verdict, exceeded appellees'. We reverse.
We hold that § 663-31, HRS, does not affect an action between two joint tortfeasors under the Uniform Contribution Among Joint Tortfeasors Act, §§ 663-11 through 17, HRS.
Accordingly, the judgment below is reversed and remanded with instructions to enter a judgment in favor of the appellant in accordance with the provisions of the Uniform Contribution Among Joint Tortfeasors Act.
Reversed and remanded.